COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00136-CV


Frank Reed and Karen Reed                  §    From County Court at Law No. 3

                                           §    of Tarrant County (2013-004939-3)
v.
                                           §    December 28, 2017

Lake Country Property Owners               §    Opinion by Justice Gabriel
Association, Inc.

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Frank Reed and Karen Reed shall bear

the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel